Per curiam.
This is an appeal from the grant of an interlocutory injunction which restrained further construction of Doughtie’s lakefront residence upon land claimed by Dennisson to be reserved to the common use and enjoyment of other subdivision owners through covenants of which Doughtie had previous notice. Our review of the record and of the extensive findings of fact and conclusions of law of the superior court shows that the court did not abuse its discretion in granting the temporary injunction. Code Ann. § 55-108; Bales v. Duncan, 231 Ga. 813, 814 (204 SE2d 104) (1974); Brooks v. Carter, 216 Ga. 836, 837 (120 SE2d 332) (1961). Cf. Pennsylvania Poorboy, Inc. v. Robbins Restaurant, Inc., 238 Ga. 539 (1977).

Judgment affirmed.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.